Mr. Justice Waterman delivered the opinion of the Court. W ith the increase in the business of this court comes an addition to the number of cases in which there is such failure to observe the rules of practice as tends to lessen the labor of counsel and add to that of the court. It is urged that this cause was taken up before it was at issue, and tried in the absence of the plaintiff in error. The abstract, while failing to set forth any part of the declaration, states that to it a plea of the general issue was filed; there is then set forth the substance of a special plea, from which we infer that the action was upon a bank check. The substance of a replication to the special plea is then set forth. Thereafter there appears to have been a verdict and judgment, whether for the plaintiff or the defendant is not shown. It is impossible to say from this abstract, that the special plea was proper or one that might not be disregarded upon the trial. For does it appear from the abstract that the plaintiff in error was not present at the trial. Anxious as we are to oblige attorneys, whom we know to be driven by press of business, we can not, with our present dockets, undertake to prepare proper abstracts or to search through the record for that which, because relied upon, should be abstracted. We see no reason for thinking that either the merits or the law of this case is with the plaintiff in error. The judgment of the Circuit Court is therefore affirmed.